948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank S. THOMPSON, Jr., Plaintiff-Appellant,v.Samuel C. GARDNER, Judge, Defendant-Appellee.
No. 91-1796.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1991.

1
Before KENNEDY and BOGGS, Circuit Judges, and EDGAR, District Judge.*

ORDER

2
Frank S. Thompson, Jr., a pro se Michigan plaintiff, appeals the district court's order denying him leave to proceed in forma pauperis.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking compensatory and punitive damages, Thompson tendered a complaint against Gardner, a judge in the Detroit Recorder's Court, alleging that Gardner's gross negligence and acts performed under color of state law deprived Thompson of his rights under the Fifth, Eighth, Ninth, and Fourteenth Amendments to the Constitution.   Along with his complaint, Thompson tendered a completed application to proceed without prepayment of fees.   The district court signed the back of the form in the block indicating that pauper status was denied.


4
On appeal, Thompson argues that the district court erred in denying his application to proceed in forma pauperis.   He requests the appointment of counsel in his brief.


5
Upon review, we vacate the district court's order and remand the case because the district court did not state its reasons for denying Thompson's application for pauper status.


6
The law in this circuit requires a district court to state the reasons underlying its denial of a plaintiff's application to proceed in forma pauperis.   See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988);   Foster v. United States, 344 F.2d 698, 700 (6th Cir.1965) (per curiam).   See also Gibson v. R.G. Smith Co., 915 F.2d 260, 262-63 (6th Cir.1990) (even if considered frivolous, the complaint must first be filed, then dismissed, if the plaintiff shows he is indigent).   In this case, the district court merely signed a box indicating denial of Thompson's motion without stating its rationale, presenting no basis for this court to determine whether or not the district court abused its discretion in denying the application.


7
Accordingly, the request for the appointment of counsel is denied.   The district court's order denying leave to proceed without prepayment of fees is vacated and the case remanded for a statement of reasons underlying the district court's denial of the application to proceed in forma pauperis.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation